Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
2.	Examiner took notice of the remarks and amendments made by applicant filed on
1/6/22.
	Response to Amendment
3.	This office action is in response to Amendment filed on 1/6/22.
Claims 23-30 are canceled. 
4.	Claims 1-22 are pending.

Allowable Subject Matter
5.	Claims 1-22 are allowed.
6.	Claims 1-22 are considered allowable since prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations having in combination with other features of a memory device comprising a first and second cell arrays; wherein the first cell and second array comprise a region where they overlap with each other, wherein the first cell array comprises: Aa (Aa is an integer greater than or equal to 1) first memory cell(s); Ba (Ba is an integer greater than or equal to 1) first memory cell(s); Ca (Ca is an integer greater than or equal to 1) first 



Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  Koyama et al (20190214058), Lee (5771199) and Kang (20050226025) disclose a memory device in which a period in which data is held is ensured and memory capacity per unit area can be increased. In the memory device of one embodiment of the present invention, bit lines are divided into groups, and word lines are also divided into groups. The word lines assigned to one group are connected to the memory cell connected to the bit lines assigned to the one group. Further, the driving of each group of bit lines is controlled by a dedicated bit line driver circuit of a plurality of bit line driver circuits. In addition, cell arrays are formed on a driver circuit including the above plurality of bit line driver circuits and a word line driver circuit. The driver circuit and the cell arrays overlap each other.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connie Yoha, whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov Should 


/CONNIE C YOHA/Primary Examiner, Art Unit 2825